Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  DETAILED ACTION

Priority
Acknowledgment is made of Applicant's claim for foreign priority based on a Patent Application KR10 2017-0116914 filed on 09/13/17.  It is noted that Applicant has filed a certified copy of the application as required by 35 U.S.C. 119(b).


REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (DOLINAR, US Pub. No.: 2013-0190981; KIM, US Pub. No.: 2010-0238283; OKANO, US Pub. No.: 2018-0012084; MCARDLE, US Pub. No.: 2018-0286052) does not teach nor suggest in detail the limitations: 
“A vehicle camera calibration method comprising: a lane detection operation of receiving, as an input, an acquired image from a camera module, and detecting a lane; an image conversion operation of extracting a feature point of a lane from a received image based on initial camera information and external parameter information, and converting the received image into a top-view 
 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record DOLINAR does not teach or suggest in detail a vehicle calibration system that includes extracting a feature point of a lane captured from a camera based on the initial camera information and external parameter information for the system.  The prior art is silent as to converting the camera image into a top-view image, acquiring a lane equation and a lane width from the top-view camera image, or teach estimating a new external parameter using the lane equation and the lane width.  Finally, the prior art does not include correcting the image using the new external parameter estimated in the parameter estimation operation or include removing noise from an image received from an input/output module by performing an algorithm 
DOLINAR only teaches a vehicle camera calibration apparatus that includes a camera for acquiring road images from a plurality of cameras.  The prior art also teaches lane detection that extracts a feature point of the lane from a received camera image and correct the image if required. The closest NPL prior art WANG (WANG, “Driver assistance system for lane detection and vehicle recognition with right vision”, 2005) generally discusses lane capture and processing feedback driver assistance data but is silent to specifically disclosing converting the camera image into a top-view image, acquiring a lane equation and a lane width from the top-view camera image, and estimating a new external parameter using the lane equation and the lane width, or correcting the image using the new external parameter estimated in the parameter estimation operation such that the system removes noise from an image received from an input/output module by performing an algorithm of softening a boundary of an object in an image to remove noise.
Whereas, as stated above, Applicant’s claimed invention includes a vehicle calibration system that includes extracting a feature point of a lane captured from a camera based on the initial camera information and external parameter information for the system.  The invention also claims converting the camera image into a top-view image, acquiring a lane equation and a lane width from the top-view camera image, and estimating a new external parameter using the lane equation and the lane width.  Finally, the claims are directed towards correcting the image using the new external parameter estimated in the parameter estimation operation and includes removing noise 
 So as indicated by the above statements, Applicant’s presented claims have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 5-6, 8-21 are allowed.  
		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eileen Adams whose telephone number is 571-270-3688.  The examiner can normally be reached on Monday-Friday from 7:00-4:00.   If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.

/EILEEN M ADAMS/Primary Examiner, Art Unit 2481